COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-061-CV
 
SILVERTREE COMMERCIAL, INC., A       
           
           
           
    APPELLANTS
TEXAS CORPORATION, AND MICHAEL R.
CHAPPELL
V.
PHILIP & TUITIE, A TEXAS CORPORATION,       
           
           
        APPELLEES
D/B/A CHINA GARDEN, AND PHILIP LO
----------
FROM THE 43RD DISTRICT COURT OF PARKER
COUNTY
--------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
On March 11, 2003 we notified appellant,
in accordance with TEX.
R. APP. P. 42.3., that
this court may not have jurisdiction over this appeal because it appears there
is no final judgment. We stated that the appeal would be dismissed for want of
jurisdiction unless appellant or any party desiring to continue the appeal filed
with the court within ten days a response showing grounds for continuing the
appeal. We have not received any response.
Because there is no final judgment, it is
the opinion of the court that this appeal should be dismissed for want of
jurisdiction. See TEX. R. APP.
P. 42.3(a), 43.2(f). Accordingly, we dismiss the appeal for want of
jurisdiction.
 
          
           
           
           
           
        PER
CURIAM
 
PANEL D: GARDNER, J.; CAYCE, C.J.; and WALKER, J.
DELIVERED: April 10, 2003

1. See Tex. R. App. P. 47.4.